United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20299
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN GUARDADO-ORTEGA, also known as Jorge Guardado-Ortega,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:03-CR-438-ALL
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Guardado-Ortega (“Guardado”) appeals the sentence

imposed following his guilty-plea convictions for use of a non-

immigrant visa obtained by fraud and for illegal reentry

following deportation subsequent to a conviction for an

aggravated felony.   Guardado argues that the district court erred

by finding that his California felony convictions for possession

of cocaine and possession of a controlled substance were

aggravated felonies for purposes of U.S.S.G. § 2L1.2(b)(1)(C) and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-20299
                                -2-

8 U.S.C. § 1101(a)(43)(B), because his offenses were punishable

only as misdemeanors under federal law.

     Guardado’s argument is foreclosed by this court’s opinion in

United States v. Hinojosa-Lopez, 130 F.3d 691, 694 (5th Cir.

1997).   Accordingly, Guardado’s sentence is AFFIRMED.